Bell, Chief Judge.
The direction of a verdict is proper only where there *788is no conflict in the evidence as to any material issue and the evidence introduced, with all reasonable deductions therefrom, shall demand a particular verdict. CPA § 50 (a) (Code Ann. § 81A-150 (a)). In this complaint to recover for services rendered by a real estate broker in connection with the transfer of a lease, the evidence at trial was in conflict as to whether plaintiff rendered any services to defendant. Therefore, no error was committed by the trial judge in denying plaintiffs motion for directed verdict and entering judgment for defendant upon the verdict of the jury in the latter’s favor.
Argued May 6, 1974
Decided September 17, 1974
Rehearing denied October 2, 1974.
Louis F. McDonald, for appellant.
Nick G. Lambros, for appellee.

Judgment affirmed.


Quillian and Clark, JJ., concur.